Citation Nr: 1016709	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement 
opposing the Regional Office's decision of December 2005, 
which granted service connection for posttraumatic stress 
disorder and assigned an evaluation of 30 percent, effective 
June 8, 2005.

2.  Entitlement to an effective date earlier than June 8, 
2005 for the grant of service connection for posttraumatic 
stress disorder.

3.  Entitlement to an effective date earlier than February 
25, 2008 for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability.

4.  Entitlement to an initial evaluation for posttraumatic 
stress disorder prior to June 5, 2006, evaluated as 30 
percent disabling.

5.  Entitlement to an initial evaluation for posttraumatic 
stress disorder, evaluated as 30 percent disabling from 
August 1, 2006 to August 23, 2007.

6.  Entitlement to an initial evaluation for posttraumatic 
stress disorder, evaluated as 50 percent disabling from 
August 24, 2006 to February 24, 2008.

7.  Entitlement to an initial evaluation for posttraumatic 
stress disorder evaluated as 70 percent disabling beginning 
February 25, 2008.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Counsel


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.  His discharge documents show that he was 
awarded the Combat Infantryman's Badge. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2005, 
October 2006 and September 2008, and an August 2007 letter 
denial by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The December 2005 rating 
decision granted service connection for PTSD with assignment 
of an initial disability evaluation of 30 percent.  The 
October 2006 rating decision granted a temporary total 
evaluation for posttraumatic stress disorder (PTSD) under 
38 C.F.R. § 4.29 (2009) effective from June 5, 2006 to July 
31, 2006 and confirmed and continued the 30 percent 
evaluation assigned the service-connected PTSD prior to June 
5, 2006 and beginning August 1, 2006.  The September 2008 
rating decision denied an effective date earlier than June 8, 
2005 for PTSD, and granted entitlement to total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU), 
effective February 25, 2008.  The August 2007 letter denial 
stated that the Veteran's Counsel's August 2007 
correspondence disagreeing with the evaluation and effective 
date for service connection for PTSD established in the 
December 2005 rating decision was not a timely filed notice 
of disagreement (NOD) as to those issues.

During the course of this appeal, the RO granted a 50 percent 
evaluation for PTSD, effective August 24, 2007, and a 70 
percent evaluation for PTSD, effective February 25, 2008.  As 
these increased evaluations do not constitute a full grant of 
all benefits possible, and as the Veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased 
rating for PTSD remains pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The assignments of effective dates for the grant of 50 and 70 
percent evaluations for PTSD are subsequent to the date the 
Veteran's claim was received.  This action has the effect of 
creating a "staged claim," i.e., the Veteran's PTSD is 
evaluated as 30 percent disabling prior to June 5, 2006 and 
from August 1, 2006 to August 23, 2007, at 50 percent 
disabling from August 24, 2007 to February 24, 2008, and as 
70 percent disabling beginning February 25, 2008.  The issues 
are thus recharacterized as noted on the front page of this 
decision.

In various correspondences, Veteran's Counsel argues that an 
effective date earlier than June 8, 2005 is warranted for the 
grant of service connection for PTSD.  In November 3, 2008, 
Counsel argued specifically that the RO committed clear and 
unmistakable error (CUE) in August 1970 decision in which 
service connection was denied for a schizophrenic reaction, 
manifested by paranoid delusions.  Counsel argued that the 
September 1970 notification letter did not appropriately 
explain why the Veteran's claim had been denied as required 
under 38 C.F.R. § 3.103 (1970).  This represents a specific 
claim of CUE in the August 1970 rating decision and it is 
referred to the RO for appropriate action.

In November 2008, the Veteran's Counsel submitted a notice of 
disagreement as to the effective date assigned the grant of 
TDIU.  The RO addressed the issue as entitlement to TDIU in 
the December 2008 statement of the case but discussed the 
assigned effective date.  The Veteran's Counsel submitted a 
substantive appeal in February 2009 in which he stated the 
Veteran sought entitlement to a higher evaluation for PTSD 
from June 8, 2005 to include a total rating based on 
unemployability.  The Board accepts this as a substantive 
appeal to the issue of entitlement to an earlier effective 
date for TDIU that was constructively discussed (although 
incorrectly identified) in the December 2008 statement of the 
case.

This issue, with the issues of entitlement to an effective 
date earlier than June 8, 2005 for the grant of service 
connection for PTSD an entitlement to an initial disability 
evaluation in excess of 30 percent prior to June 5, 2006, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a December 2, 2005, rating decision, the RO granted 
service connection for PTSD with assignment of an initial 30 
percent disability evaluation.

2.  New and material evidence related to the Veteran's PTSD 
claim was received within was received within one year of 
notification of the disability evaluation assigned for PTSD.  

3.  For the time periods from August 1, 2006 to August 23, 
2007, from August 24, 2007 to February 24, 2008, and 
beginning February 25, 2008, the service connected PTSD was 
and is productive of no more than occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  A timely notice of disagreement to the December 2005 
decision of the RO granting service connection for PTSD and 
assigning a 30 percent evaluation effective June 8, 2005 was 
filed.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§ 3.104(a), 20.200, 20.201, 20.302(a) (2009).

2.  The criteria for an evaluation of 100 percent, and no 
greater, for PTSD from August 1, 2006 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. § 4.130 
and Part 4, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken below regarding the Veteran's appeal of the timely of 
the NOD filed in conjunction with his claim for service 
connection for PTSD and the assignment of a 100 percent 
schedular rating from August 2006, the Board finds that 
further discussion of VCAA is not required.  As the appeal of 
the issues decided herein are being granted, any error in the 
duties to notify the Veteran of the evidence necessary to 
substantiate the claims claim and to assist him in the 
development of these claims are harmless.  

II.  Whether there is a timely NOD to the December 2005 
Rating Decision

In a December 2005 rating decision, the RO granted the 
Veteran's claim for service connection for PTSD and assigned 
an evaluation of 30 percent, effective in June 2005.  That 
same month, the RO sent the Veteran a letter notifying him of 
the decision, and of his appellate rights.

In June 2006, the Veteran submitted a VA Form 21-4138, 
"Statement in Support of Claim" indicating that he claimed 
an "increase for PTSD rating and application for 
unemployability due to service connected issues."  The 
document did not express dissatisfaction or disagreement with 
the evaluation or effective date assigned in the December 
2005 rating decision, nor did it convey the desire to contest 
the result.

In July 2006, the RO received notification that the Veteran 
had been hospitalized for treatment of his PTSD, effective 
June 5, 2006.  The RO scheduled the Veteran for VA 
examination in September 2006.  In an October 2006 rating 
decision, the RO granted a temporary total evaluation based 
on hospitalization for a service-connected disability that 
was over 21 days in duration under 38 C.F.R. § 4.29 effective 
from June 5, 2006 to July 31, 2006.  The 30 percent 
evaluation was confirmed and continued prior to June 5, 2006 
and beginning August 1, 2006.  

In November 2006, the Veteran submitted a VA Form 21-4138, 
"Statement in Support of Claim" indicating that he wanted 
to "reopen temporary 100% based on new and material 
evidence" and referenced attached hospital records showing 
treatment for PTSD from June 5-July 21, 2006.  He stated that 
he should have received two months at the temporary 100 
percent evaluation.  This document expressed dissatisfaction 
and disagreement with the duration of the temporary total 
evaluation assigned in the October 2006 rating decision, but 
did not address in any way the December 2005 rating decision, 
nor did it convey the desire to contest the result of the 
December 2005 rating decision.  

Under 38 C.F.R. § 3.156(b), when new and material evidence is 
submitted during the one-year appeal period following 
notification of a decision, the finality of that decision is 
abated, thereby leaving the claim which had been the subject 
of its adjudication "pending."  Section 3.156(b) also states 
that the new and material evidence should be considered as 
having been filed in connection with that pending claim, as 
opposed to having been filed with a new claim.  See also 38 
C.F.R. § 3.400(q) (Noting that effective date will be as 
though the former decision had not been rendered. Cf. 
VAOPGCPREC 12-98 at para. 12 (Sept. 23, 1998) (indicating 
that the provision of section 3.400(q)(1)(i) (now 
3.400(q)(1)) that the effective date "will be as though the 
former decision had not been rendered" results in the former 
decision being a "nullity"); Muehl v. West, 13 Vet App 159 
(1999) (Interpreting regulation as indicating that if new and 
material evidence is received within the appeal period of a 
decision, that decision does not become final).

As the December 2005 is not final, the Board concludes that 
subsequent correspondence the Board concludes that the 
subsequent correspondence received from the Veteran's 
attorney expressing disagreement with the initial disability 
evaluation assigned for his PTSD represent timely filed 
notice of disagreement with the initial disability 
evaluations assigned for PTSD.  Specifically, in a March 2008 
letter, the Veteran's attorney correctly argued the December 
2005 rating decision had not become final because the RO 
received new and material evidence within the appeal period 
that resulted in the October 2006 rating decision granting a 
period of temporary total disability compensation and then 
restoring the initial rating of 30 percent.  The receipt of 
this "new and material evidence" within the appeal period 
resulted in a stay of finality of the December 2, 2005 rating 
decision under the provisions of 38 C.F.R. § 3.156(b).  
Accordingly, the Board concludes that a timely of notice of 
disagreement with the December 2, 2005 rating decision was 
filed.  

In a November 2008, in a letter identified as an NOD, the 
Veteran's Counsel further argued that the case of Myers v. 
Principi, 16 Vet. App. 228, 235 (2001) supported an effective 
date of May 22, 1970, because the Veteran had not been 
properly notified of the reasons his initial claim (filed in 
May 1970) for a psychiatric disorder was denied in the August 
1970 rating decision, as was then required under 38 C.F.R. 
§ 3.103 (1970).  This claim based upon CUE in the 1970 rating 
decision has not been adjudicated by the RO and is therefore 
not ready for appellate action before the Board.  This claim 
has been referred to the RO for appropriate action in the 
Introduction, above, and will not be discussed herein.  

III.  Higher Evaluations for PTSD from August 1, 2006

The procedural record in this case presents four time 
periods.  They are 1) prior to June 5, 2006 when the service 
connected PTSD was evaluated as 30 percent disabling; 2) from 
August 1, 2006 to August 23, 2007, when the PTSD was 
evaluated as 30 percent disabling, 3) from August 24, 2007 to 
February 24, 2008, when the PTSD was evaluated as 50 percent 
disabling, and 4) beginning February 25, 2008, when the PTSD 
was evaluated as 70 percent disabling.  As explained in 
further detail below, the issue of entitlement to a higher 
rating prior to June 5, 2006, is being remanded for further 
development.  

With respect to a rating since August 1, 2006, the Board 
finds that the criteria for a 100 percent schedular rating 
have been met.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for PTSD was granted in a December 2005 
rating decision.  A 30 percent evaluation was assigned 
effective in June 2005.  In July 2006, the RO received 
information that the Veteran had been hospitalized for his 
PTSD beginning on June 5, 2006.  VA hospital records show the 
Veteran was hospitalized from June 5 to July 21, 2006.  In an 
October 2006 rating decision, the RO granted temporary total 
evaluation effective June 5, 2006 under 38 C.F.R. § 4.29.  
Effective August 1, 2006, the 30 percent evaluation was 
reassigned.  The Veteran's Counsel submitted an NOD to the 
initial evaluation assigned and timely perfected the appeal 
with the submission of a substantive appeal in September 
2008.

In a September 5, 2008 rating decision, the RO granted a 50 
percent evaluation for the service-connected PTSD effective 
August 24, 2007, and a 70 percent evaluation, effective 
February 25, 2008.  

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this criteria, a 30 percent evaluation is 
warranted when occupational and social impairment is found 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).

A GAF of 31 to 40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

In an October 2005 VA examination, the examiner incorporated 
the findings of an April 2005 entry in which the Veteran 
reported acting and feeling as though the traumatic event was 
recurring (including a sense of reliving the experience, 
illusions, hallucinations, and dissociative flashback 
episodes), intense psychological distress at exposure to 
internal or external cues symbolizing or resembling the 
traumatic event, physiological reactions on exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event, avoidance, markedly diminished 
interest/participation in significant acts, detachment, 
estrangement, restricted range of affect, difficulty 
concentrating, hypervigilance and exaggerated startle 
response, and a sense of foreshadowed future.  The Veteran 
reported additional symptoms of intrusive memories and 
thoughts, irritability, bad dreams occurring one in every 
eight weeks, difficulty sleeping, anger, resentment, guilt, 
and depression.  He described auditory hallucinations in the 
form of an incomprehensible mumbling voice that follows him.  
He stated he had no future plans and felt estranged from 
people, although he tried to date.  The Veteran reported 
having been employed for six months at a Chrysler assembly 
plant in 1968.  He had problems with coworkers and 
supervisors, and quit.  In 1969, he worked for eight months 
for the U.S. Postal Service, but was terminated for 
falsifying his application.  Since then, he reported marginal 
employment, mostly in odd jobs.  He last worked in 1990 as a 
day laborer.  He reported having completed the eighth grade 
and obtaining his General Education Diploma (GED) after the 
military, and one semester of community college.  He reported 
leisure activities of TV and golf.  His reported having been 
married twice, the first time from 1971 to 1972, and the 
second time for 28 years until his spouse died.  He had one 
daughter from the first marriage, with whom he reported a 
good relationship.  He had a son out of wedlock as a teenager 
with whom he reported having no relationship with this child.  
He reported good relationships with his siblings.  He stated 
he lived with his brother for the past two and one-half 
years.  He reported a history of drug abuse, but that he had 
been clean for four years.  

The examiner observed the Veteran to be oriented in three 
spheres and well-attired.  He was responsive and 
communication skills were within normal limits.  Mood was 
depressed and his affect was congruent but full.  He was able 
to laugh during the interview, and facial expressions were 
evidence and fit with the circumstances and content.  He 
manifested no formal thought disorder, and no lapses in 
sustained focus or brief dissociations.  There were no 
apparent amnesias, and no clinically significant suicidal or 
homicidal ideation.  Thought content was bitter and resentful 
to the VA, and reflected low self esteem and guilt.  His 
memories were focused on the traumas he experienced during 
his active duty in Vietnam.  He manifested nervousness but no 
panic or agoraphobia, curtailed objective attachment 
capacity, disrupted sleep, mild nightmaring, and mild 
vigilance.  He appeared burdened with irritability.  He 
voiced no positive future plans.  Judgment and insight were 
retained.  

The examiner diagnosed PTSD, delayed onset, major depression 
with psychotic features, and history of polysubstance abuse 
in remission in AXIS I and schizoid traits in AXIS II.  The 
examiner stated the present diagnoses of PTSD and major 
depression could not be fully reconciled with the earlier 
diagnosis of schizophrenia.  But, the examiner observed that, 
decades ago, clinicians used Diagnostic and Statistical 
Manual of Mental Disorders - II, which later was recognized 
as a source of overdiagnosis of schizophrenia.  In addition, 
PTSD was not a diagnostic option at the time the Veteran was 
diagnosed with schizophrenia.  The examiner observed that in 
the subsequent movement to Diagnostic and Statistical Manual 
of Mental Disorders - III, research showed that many persons 
called schizophrenic had a depression with psychotic features 
or bipolar disorder.  The examiner explained that the 
Veteran's raw psychological test data from May 1990 could be 
seen as consistent with a major depression and schizoid 
personality traits, but indicated that the report and 
discharge summary were not available for review, and the 
electronic did not go back that far.  In addition, the 
examiner noted that the record showed the Veteran had used 
street drugs, including marijuana, which could have induced a 
delusional state.  In fact, the examiner observed that the 
Veteran stated he became motivated to quit using marijuana 
because he realized it was making him paranoid to the extent 
he felt he had to hurt people first because he was sure they 
were planning to hurt him.

The examiner described functional impairment as insufficient 
mood management skills, insufficient sleep and dream hygiene 
skills and commented that the Veteran's ability to tolerate 
employment was compromised.  The examiner stated he could not 
determine the extent of that compromise, but that it would 
become more apparent with further clinical contact.  The 
examiner opined that the Veteran's PTSD was mild, and that 
the quality of the Veteran's personal and domestic life was 
only mildly impaired as the Veteran sought to date, had some 
contact with his daughter and was reportedly active in his 
faith.  However, the examiner indicated that the prognosis 
could not be forecast.  The examiner assigned a GAF of 70, 
and stated separate GAF scores could not be determined.

In June 2006, the Veteran was hospitalized from June 6 to 
July 21, 2006 for his PTSD.  He was apparently hospitalized 
with difficulty sleeping, increased anxiety, depression, 
racing thoughts, irritability, and suicidal ideation, as 
these symptoms were noted to have improved during 
hospitalization and treatment with prescribed medications.  
Hospital records show additional reported symptoms of daily 
intrusive thoughts, flashbacks without perceptional 
disturbances, social isolation, avoidant behavior, difficulty 
in crowds and hypervigilance.  At discharge, he was observed 
to be alert and oriented to person, place, time and 
situation.  He displayed normal kinetics and good eye 
contact.  Speech was with normal rate, rhythm, tone and 
volume.  He described his mood as pretty good and his affect 
was pleasant and appropriate.  Thought processes were linear, 
logical and goal-directed.  There was no evidence of 
hallucinations, delusions, illusions or ideas of reference.  
He denied suicidal or homicidal ideation.  Insight and 
judgment were considered poor to fair but improved.  
Cognition was grossly intact.  He was discharged after 
successful completion of the PTSD program and agreed to 
follow up for outpatient treatment.  His GAF score on 
admission was 50, and on discharge it was 54.

VA examination in September 2006 shows that the Veteran 
reported for outpatient follow up.  He reported improved 
sleep and less anger, infrequent nightmares, and no 
flashbacks since 2005, but continued avoidance and brief 
instances of suicidal thoughts occurring about monthly when 
he is depressed (although he denied current suicidal 
ideation) since his hospitalization.  He reported peace of 
mind and a feeling of connectedness with other Veterans 
during treatment, and stated he was able to bring out issues 
that had long been dormant.  He reported his mood fluctuated 
with intervals of sad mood.  He noted he tried to be 
compliant with prescribed medications but sometime forgot.  
He stated that his current most significant stressor was that 
VA is giving him a hard time.  But he indicated he believed 
his future would get better if he could learn not to get 
deeply involved with the public and if he could continue VA 
treatment.  The examiner noted that the Veteran appeared to 
be preoccupied with a recent confrontation with another 
Veteran at the gym where the Veteran worked out.  He believed 
that the other Veteran provoked a confrontation, and had 
previously made derogatory remarks about him.  He stated the 
situation started over a lady and had been evolving over a 
three month period.  The Veteran denied any homicidal 
ideation but claimed the right to defend himself if someone 
tried to hurt him.  The Veteran reported that he continued to 
live with his brother and, while he described the 
relationship as shaky, he admitted that they had been getting 
along better.  He remained unemployed and was not seeking 
employment, rather survived on his VA pension.  For leisure 
activity, the Veteran reported playing the piano and 
listening to music.  He also reported working out and going 
to baseball games with his brother.  He reported that he did 
not feel his was a social person, but that he had a few 
ladies although he also reported he became bored with and 
tired of them.  He stated that they tried to get too 
personal.  He reported having six children, and that he had a 
good relationship with all of them.  His youngest daughter 
stayed with him and he visited all his children regularly.  
He stated that his children described him as crazy but cool, 
crazy in reference to his tendency to become angry very 
quickly.  He reported continued sobriety.

The examiner observed the Veteran to present with good 
hygiene and grooming.  He was dressed casually and 
appropriate.  He was fully oriented without indication of 
distractibility, and eye contact was good.  However, 
psychomotor activity was remarkable for mild restlessness as 
the Veteran seemed to move his legs up and down nervously 
throughout portions of the interview.  The Veteran interacted 
well with the interviewer and receptive and expressive 
language was intact.  Speech was remarkable for rapid rate, 
but it was not pressured.  Thought processes were logical and 
coherent with some preoccupation with the current 
interpersonal conflict.  Mood was mildly anxious and 
irritable.  Affect was generally congruent with mood, and the 
Veteran smiled and laughed appropriately in appropriate 
context.  There were no current suicidal or homicidal 
ideations and no evidence of hallucinations, delusions or 
obsessive compulsive symptoms.   Insight and judgment 
appeared retained.  While the examiner noted that current 
symptoms did not appear to be consistent with a major 
depression diagnoses, the described mood disturbance was 
consistent with a diagnosis of depressive disorder, not 
otherwise specified.  The examiner described the Veteran's 
symptomatology as mild.  The examiner diagnosed PTSD, 
chronic, mild and depressive disorder not otherwise specified 
in AXIS I, and assigned a GAF of 65.

A January 2008 VA examination shows that the Veteran reported 
intrusive thoughts and flashbacks on a near daily basis, 
avoidance, difficulty sleeping, feeling distanced from 
others, irritability, angry outbursts, increased difficulty 
concentrating, hypervigilance, exaggerated startle response, 
restricted range of affect, feeling distanced from others, a 
restricted range of affect, and a sense of foreshortened 
future.  He reported difficulty falling asleep but no 
nightmares in the past month, increased disinterest in 
activities he previously enjoyed, such as working out and 
playing the piano.  Of his symptoms, the examiner noted, the 
Veteran reported diminished interest in significant 
activities and concentration difficulties as having gotten 
worse since VA examination in 2006.  The Veteran also 
reported that his mood had worsened significantly with the 
death of his mother in December 2007.  The examiner noted 
that the Veteran endorsed symptoms consistent with a major 
depressive episode, to include depressed mood most of the day 
nearly every day, diminished interest or pleasure in most 
activities, insomnia, loss of energy, feelings of 
worthlessness, concentration difficulties, and suicidal 
thinking without a plan.  He reported continued VA treatment 
including with prescribed medication, and indicated he was 
compliant with all but doxepin.  The Veteran reported that he 
remained unmarried, and that he has six children from several 
different relationships.  He stated he had no serious 
relationships but had found a few ladies he liked and spent 
time with them except when they tried to get too close.  He 
reported he last worked in 1992 and that his longest odd job 
lasted six months.  He stated he always quit because he did 
not trust anyone.  He reported continued sobriety.  

The examiner observed the Veteran to present as neatly 
groomed and dressed appropriate for the interview.  His mood 
was mildly depressed and affect was blunted.  He was 
cooperative and answered questions to the best of his 
ability.  He was alert and oriented to person, place, and 
date.  No gross or fine motor impairment was noted, although 
he was observed to have slight restlessness demonstrated by 
constant moving of one of his legs.  Thought processes were 
clear and goal directed and there was no evidence of 
perceptual disturbance.  Speech was articulate, clear and 
within normal limits for volume, rate, and rhythm.  Immediate 
memory tasks were without error, but he could remember only 
one of three items on intermediate and delayed memory tests.  
Tests of mental control were also impaired, which was 
confounded by his low education level.  Attention and 
concentration were good.  Verbal abstract reasoning skills 
were fair.  Impulse control was within normal limits, and 
insight and judgment were adequate.  The examiner diagnosed 
PTSD, chronic, mild, depressive disorder not otherwise 
specified, and bereavement in AXIS I.

In explaining the diagnoses, the examiner commented that the 
Veteran endorsed symptoms consistent with a major depressive 
disorder but that the diagnosis of a major depressive 
disorder was complicated by the death of his mother.  The 
examiner explained that DSM-IV criteria directed that the 
diagnosis of major depressive disorder is generally not given 
unless the symptoms are still present two months after the 
loss.  Given the recent death of his mother, the examiner 
observed that the symptoms associated with major depressive 
disorder, i.e., depressed mood nearly every day, diminished 
interesting activities, continued insomnia, fatigue or loss 
of energy, feelings of worthlessness, concentration 
difficulties, and suicidal thinking without a plan, were more 
likely than not better explained by a diagnosis of 
bereavement.  In addition, the Veteran had previously been 
diagnosed with depressive disorder not otherwise specified, 
indicating that depressive symptoms did not reach a 
threshold, either due to quantity or quality, for that of a 
major depressive disorder.  However, as the Veteran had not 
been able to clearly delineate the onset of his depressive 
cluster, the examiner opined it would be mere speculation at 
this point.  Hence, although the Veteran currently met the 
criteria for major depressive disorder, the presence of the 
disorder was confounded by the death of his mother.

As to the Veteran's functional impairment, the examiner 
observed that the Veteran had failed to demonstrate a stable 
employment history.  The examiner noted that the Veteran 
disliked being around people and related this to feelings of 
paranoia and that he is singled out to be picked on.  As 
such, he reported leaving employment because of these 
problems and had not worked since approximately 1992.  The 
evidence thus suggests, the examiner opined, that it is more 
likely than not that irritability and distrust of others are 
the two symptoms most interfering with the Veteran's ability 
to gain and hold employment.  Due to these social problems 
the examiner opined that the "[V]eteran would more likely 
than not be able to engage in any type of work that involved 
any interactions with other[] persons."  (Given the 
examiner's findings and the context of her opinions, the 
Board finds that while stated as quoted, it is apparent that 
the examiner intended to say that it was more likely that not 
that the Veteran would not be able to engage in work 
involving interactions with other persons.)  The examiner 
further explained that the source of the Veteran's paranoia 
and irritability towards others could not be reliably 
determined and any offered opinion would be speculative.  
However, multiple considerations included trauma from Vietnam 
experiences along with behavior patterns established in 
childhood, long-term substance abuse and some other 
unidentified factor, or some combination of those listed.  
The examiner concluded that the Veteran presented with 
moderate symptoms of PTSD and depression and moderate 
difficulty in social functioning.  The examiner assigned a 
GAF score of 60 based on current occupational and social 
functioning including conflicts with peers and coworkers but 
an ability to maintain relationships with Veterans in PTSD 
group therapy and several family members.  A GAF of 50 was 
assigned based solely on symptoms of PTSD, in which the 
Veteran was found to experience serious impairment in 
occupational functioning in his inability to keep a job. 

VA treatment records dated from April 2005 to August 2008 
show continued treatment for PTSD symptoms including group 
therapy, individual therapy, and prescribed medications.  The 
Veteran's GAF scores were reported at 45 in January 2006, 50 
in June 2006, 54 in July 2006, 45 in September 2007, 45 in 
February 2008, and 40 in June and August 2008.

An August 2008 private evaluation summarized the Veteran 
symptoms as including alteration in sleep, poor 
concentration, hyperactivity, anxiety, social anxiety, 
isolation, suicidal thoughts, paranoid delusions, mood 
swings, thoughts to harm others, memory difficulty, phobias, 
hopelessness, flashbacks, and anger.  The physician observed 
the Veteran to be oriented, alert and cooperative.  Affect 
was anxious and perplexed.  Speech was of normal rate and 
rhythm except when discussing some of the dilemmas, at which 
point he became quite anxious.  There was no evidence of 
formal thought or thought content disorder such as delusions 
or hallucinations.  The physician observed that the Veteran 
exhibited dissociation and breaks with reality when having 
panic attacks from flashbacks.

Of note, the physician discussed the Veteran's early 
psychiatric hospitalization at the Cochran VA Hospital in St. 
Louis, Missouri.  The physician identified the year the 
Veteran was treated as 1969.  However, review of the VA 
hospital records in the claims file notes that they are dated 
in 1970 and indicate that this is the first hospitalization 
for the Veteran at the Cochran VA Hospital.  The private 
physician noted the treatment with Chlorpromazine.  While it 
was one of the few drugs available, the physician observed, 
it may have caused the Veteran significant disability.  

The physician diagnosed PTSD caused by combat experience in 
Vietnam and opined that the condition was complicated by the 
early psychiatric treatment. A GAF score of less than 50 was 
assigned.  The physician described the Veteran's PTSD as 
severe and opined that the Veteran is 100 percent disabled 
and has been unemployable since his return from Vietnam.  As 
rationale, the physician explained that he was present when 
the DSM and GAF score systems were invented, and observed 
that the GAF score system was difficult to use with combat 
Veterans.  Combat Veterans can be 100 percent disabled and 
still work full-time.  It cannot be known what a soldier 
could have done in life had he or she not been distracted by 
combat situations.  Vietnam Veterans have characteristics in 
survival techniques that help them survive.  In this 
Veteran's case, the effects of Vietnam were such that the 
Veteran has been disabled since his return in 1969.

At the outset, the Board accepts all VA examination reports 
and the August 2008 private report as probative.  All VA 
examination reports were conducted with review of the claims 
folder to include the Veteran's service medical records, and 
VA in and outpatient treatment records.  The reports were 
conducted by psychologists and/or Ph.Ds.  The reports were 
based on clinical interview with the Veteran and, in January 
2008, clinical tests included the Mississippi Scale for 
Combat Related PTSD and Beck Depression Inventory-II.  The 
August 2008 private physician did not indicate that the 
claims folder had been reviewed.  However, physician is an 
M.D. and a Fellow of American Board of Psychiatry and 
Neurology.  It is noted that he served as a Battalion Surgeon 
in Vietnam from 1967-1968.  The examination was informed by a 
basic understanding of the circumstances of the Veteran's 
active service including his service in Vietnam, and review 
of at least some of the medical evidence in the claims folder 
including the 1970 VA hospital report, interview of the 
Veteran, and clinical tests including the Beck Depressive 
Inventory, Beck Anxiety Inventory, General Adult Attention-
Deficit Symptom Checklist, Yale Obsessive Compulsive Symptom 
Checklist, and PTSD Checklist.  

Based on the foregoing, the Board finds that the Veteran's 
overall disability picture attributed to his service-
connected PTSD is 100 percent throughout the time period 
under appeal.  In so finding, the Board points to several 
pieces of evidence.

First, the VA examiner in October 2005 was unable to 
reconcile the earlier diagnosis of schizophrenia, 
undifferentiated type with paranoid features (from the 
September 1970 VA examination) with the presently diagnosed 
PTSD and major depression with psychotic features in AXIS I 
and schizoid traits in AXIS II.  The examiner responded, 
essentially, that the diagnoses could not be reconciled, and 
explained that not only did the DSM criteria at the time lead 
to overdiagnosis of schizophrenia in persons who had 
depression with psychotic features or bipolar disorder, but 
that there was no criteria for PTSD at the time the Veteran 
was diagnosed in 1970.  The examiner observed that raw test 
data from May 1990 could be seen as consistent with a major 
depression and schizoid personality traits-a similar 
diagnosis to that made in 2005.  

Second, the VA hospital treatment records in 1970 describe 
symptoms very similar to that which the Veteran manifested at 
the time of his hospitalization in 2006.  

Third, the VA examiner in January 2008 VA was unable to 
entirely dissociate the manifested symptoms of depression 
from that of PTSD.  The examiner did state that such symptoms 
were more likely than not better explained by the recent 
death of the Veteran's mother and a diagnosis of bereavement.  
However, the examiner further noted the Veteran was not able 
to clearly delineate onset of the depressive cluster, and the 
medical evidence shows the Veteran had been previously 
diagnosed with depressive disorder not otherwise specified.

Fourth, the VA examiner in October 2005 was unable to assign 
separate GAFs for the Veteran's separate diagnoses, which 
indicates that the examiner was not able to separate out the 
symptoms of any one condition diagnosed from the others.  It 
is noted that, in January 2008, to the extent that the VA 
examiner did attribute impairment of function to overall 
symptoms vice symptoms of PTSD, symptoms of PTSD were 
assigned the lower, 50, GAF score.

The above four points lead to the conclusion that the medical 
evidence does not clearly delineate the Veteran's depression 
or depressive symptoms as a disorder that may be 
distinguishable from his PTSD, or his PTSD and depression 
from any schizoid traits or appropriately or inappropriately 
diagnosed schizophrenic disorder.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

Given this conclusion, the Board points to the fact that the 
Veteran's PTSD (whose symptoms cannot be clearly 
disassociated from other nonservice-connected disabilities) 
has consistently shown manifestations and symptoms consistent 
with total occupational and social impairment.  In fact, the 
record reflects that the Veteran has not been able to 
maintain employment because of his psychiatric disability and 
the record reflects severe, if not total social isolation.  

VA treatment records, including hospital records, show that 
his GAF scores have predominantly hovered in the range of 40 
to 50, with one GAF of 54, at his discharge from 
hospitalization.  VA examination reports show scores of 70 in 
October 2005 and 65 September 2006.  But the examiner in 
October 2005 also pointed to an ability to tolerate 
employment that was compromised to an unknown extent and 
indicated that while a mild case of PTSD was evident at the 
time, the prognosis could not be forecast, perhaps indicating 
hesitancy related to the complicated, interwoven 
symptomatology that resisted reconciliation with old 
diagnoses and yield of different GAF scores.  The September 
2006 VA examination was conducted fairly soon after the 
Veteran's hospitalization and what appears to be his first 
regimen of prescribed medications.  The January 2008 VA 
examination report shows a score of 50 for PTSD alone, which 
is more debilitating than the GAF score of 60 calculated on 
overall symptomatology.  The August 2008 private evaluation 
reflects a GAF score of less than 50.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not present any time 
period during which an evaluation other than 100 percent for 
any time after August 1, 2006. 





ORDER

A timely appeal to the December 2005 rating decision granting 
service connection for PTSD and assigning a 30 percent 
evaluation for the disability effective June 8, 2005 was 
filed.
 
A 100 percent evaluation for PTSD is awarded for PTSD from 
August 1, 2006.


REMAND

Veteran's Counsel has claimed CUE with the August 1970 rating 
decision in which service connection for a nervous or mental 
condition was denied.  The claim has been referred to the RO 
for appropriate action.  As such, it would be premature for 
the Board to decide the claim for an earlier effective date 
for the grant of service connection for PTSD since, if 
granted, the claim of CUE in the August 1970 rating decision 
could impact this decision.  See Harris, supra.  Thus, the 
matters are inextricably intertwined.  

Similarly, in as much as the Veteran's CUE claim, if 
successful, may impact the disability evaluation assigned for 
PTSD prior to June 5, 2006, the Board concludes that these 
matters are also inextricably intertwined.  Likewise, remand 
is required for the RO to determine whether an effective date 
earlier for the grant of grant of entitlement to TDIU.  See 
Harris, supra; See also Rice v. Shinseki, 22 Vet. App. 447 
(2009) (a claim for a total rating based on unemployability 
due to service- connected disability (TDIU), either expressly 
raised by the Veteran or reasonably raised by the record 
involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the 
Veteran's CUE claim as it pertains to the 
August 1970 rating decision.  


2.  Following adjudication of the claim 
for CUE in the August 1970 rating 
decision that denied entitlement to 
service connection for a nervous or 
mental disorder, the RO should 
readjudicate the Veteran's claim for 
entitlement to an effective date earlier 
than June 8, 2005 for the grant of 
service connection for PTSD; entitlement 
to a rating in excess of 30 percent prior 
to June 5, 2006; and entitlement to an 
earlier effective date for the grant of 
TDIU.  If the issues on appeal remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


